J   -A30009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                :    IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                      Appellant
                 v.


    HOWARD WILLIAM DEWEESE                       :   No. 1811 MDA 2018




         Appeal from the Judgment of Sentence Entered August 29, 2018
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0003531-2010


BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

DISSENTING MEMORANDUM BY COLINS, J.:                        FILED APRIL 28, 2020

        I must respectfully dissent from the well -reasoned decision of the

majority that Appellee must pay restitution to the Commonwealth,                in the

amount of $116,688.52, in addition to the forfeiture of pension emoluments

totaling well over    3   million dollars. This amounts to de facto double restitution

being received by the Commonwealth. I agree that, "to ignore the forfeiture

of [Appellee's] pension and pretend that it does not make the Commonwealth

whole would be to ignore reality." Appellee's Brief at 5. I believe the trial

court properly exercised its discretion in entering the judgment of sentence.

I would affirm the judgment of sentence.




*   Retired Senior Judge assigned to the Superior Court.